DETAILED ACTION
Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Allowability Notice is in reply to the amendment/request for reconsideration after Non-final rejection (hereinafter “Response”) dated 05/05/2022.  Claim(s) 1-11 are presently pending.  Claim(s) 1, 3-4, and 7-8 is/are amended.  Claim(s) 11 is/are new.

Response to Arguments
Regarding the rejection of claim(s) 1-4, 6, and 8-9 under 35 USC 103 as being unpatentable over Anderson (U.S. Pat. Pub. No. 2014/0255196 A1) in view of Dimmick (U.S. Pat. Pub. No. 2015/0078907 A1), the applicant(s) argues that these references, separately or combined, do not teach a) that the at least one wire retention pin is fixed to one of the some tab sections by being crimped such that the plurality of divided pieces of the first pin section are bent outward and pressed against an outer wall surface, on one side of the axial direction, of the one of the some tab sections, and b) the method step of crimping the wire retention pin such that a plurality of divided pieces at a tip portion of the first pin section of the wire retention pin are bent outward and pressed against an outer wall surface, on one side of the axial direction, of the one of the tab sections, thereby fixing the wire retention pin to the one of the tab sections, as required by the amended claims 1 and 8.  
The Office respectfully considers this argument persuasive.  Therefore, the rejection has been withdrawn.  

Allowable Subject Matter
Claim(s) 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the limitation “the at least one wire retention pin is fixed to one of the some tab sections by being crimped such that the plurality of divided pieces of the first pin section are bent outward and pressed against an outer wall surface, on one side of the axial direction, of the one of the some tab sections” in lines 25-28, in conjunction with the remaining claim language, is neither taught nor suggested by the prior art as a whole, either alone or in combination.  Further a modification of the prior art cited above in order to produce the cited limitation would not have been obvious to one of ordinary skill in the art before the filing date of the claimed invention.  
The prior art relied upon in prior office actions represents the closest art to the claimed invention as found by the Examiner.  As identified by the Applicant, Neither Anderson nor Dimmick teach or suggest the claimed configuration of divided pieces being bent outward and pressed against an outer wall surface of the tab.  While Dimmick does disclose a plurality of divided pieces (180, 181) that are bent outward (see Fig. 6-8 of Dimmick and prior Non-Final Rejection of 01/05/2022, para. 7), these pieces extend within the tab rather than being pressed against the outer wall surface of the tab (see Fig. 6-8 of Dimmick).  Other relevant art includes references such as Kurti (U. S. Pat. No. 2,753,149) and Trenschel (U.S. Pat. No. 4,344,740), which teach the use of rivets (pins with deformable ends which may include portions that are bent outward and press against the outer wall of a surface upon which the rivet is mounted) to retain a turbine blade, but each of these references fails to teach a plurality of divided pieces as claimed in the above cited limitation.  Further, to the Examiner’s best knowledge, it would not have been obvious to one of ordinary skill in the art to modify these references to arrive at the subject matter claimed.  It is thus concluded that, due to the limitation designated above, the claim language of claim 1 and all dependent claims is patentably distinct over prior art.
Regarding claim 7, the limitation “the first pin section has three or more divided pieces” in line 28, in conjunction with the remaining claim language, is neither taught nor suggested by the prior art as a whole, either alone or in combination.  Further a modification of the prior art cited above in order to produce the cited limitation would not have been obvious to one of ordinary skill in the art before the filing date of the claimed invention.  
The prior art relied upon in prior office actions represents the closest art to the claimed invention as found by the Examiner.  While Dimmick does teach a pin first section with two divided pieces (180, 181) (see Fig. 6-8 of Dimmick and prior Non-Final Rejection of 01/05/2022, para. 7), Dimmick fails to teach or suggest three or more divided pieces according to the context of the present claim 7.  Further, to the Examiner’s best knowledge, no reference in the relevant fields of prior art (gas turbine blade retention structures and methods) discloses all of the limitations of claim 7, nor do any references provide teachings or motivation which may have made a modification of the prior art according to claim 7 to be obvious.  It is thus concluded that, due to the limitation designated above, the claim language of claim 7 and all dependent claims is patentably distinct over prior art.
Regarding claim 8, the limitation “crimping the wire retention pin such that a plurality of divided pieces at a tip portion of the first pin section of the wire retention pin are bent outward and pressed against an outer wall surface, on one side of the axial direction, of the one of the tab sections, thereby fixing the wire retention pin to the one of the tab sections” in lines 15-19, in conjunction with the remaining claim language, is neither taught nor suggested by the prior art as a whole, either alone or in combination.  Further a modification of the prior art cited above in order to produce the cited limitation would not have been obvious to one of ordinary skill in the art before the filing date of the claimed invention.  
The prior art relied upon in prior office actions represents the closest art to the claimed invention as found by the Examiner.  As identified by the Applicant, Neither Anderson nor Dimmick teach or suggest the claimed method step of bending the divided pieces being outward and pressing them against an outer wall surface of the tab.  While Dimmick does disclose a plurality of divided pieces (180, 181) that are bent outward (see Fig. 6-8 of Dimmick and prior Non-Final Rejection of 01/05/2022), these pieces extend within the tab rather than being pressed against the outer wall surface of the tab (see Fig. 6-8 of Dimmick).  Other relevant art includes references such as Kurti (U. S. Pat. No. 2,753,149) and Trenschel (U.S. Pat. No. 4,344,740), which teach the use of rivets (pins with deformable ends which may include portions that are bent outward and press against the outer wall of a surface upon which the rivet is mounted) to retain a turbine blade, but each of these references fails to teach a plurality of divided pieces as claimed in the above cited limitation.  Further, to the Examiner’s best knowledge, it would not have been obvious to one of ordinary skill in the art to modify these references to arrive at the subject matter claimed.  It is thus concluded that, due to the limitation designated above, the claim language of claim 8 and all dependent claims is patentably distinct over prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric A Lange whose telephone number is (571)272-9202.  The examiner can normally be reached on M-F 8:30am-noon and 1pm-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee Jr. can be reached on (571) 272-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC A LANGE/Examiner, Art Unit 3745               


/WOODY A LEE JR/Supervisory Patent Examiner, Art Unit 3745